Title: From George Washington to John Searle, 30 January 1764
From: Washington, George
To: Searle, John



Sir,
[30 January 1764]

Your favour of the 22d of August last I have had the pleasure to receive, as also the Wine accompanying of it which lyes yet untasted, but from your recommendation of it I shall suppose it good and therefore desire you will send me such another Pipe and draw as before upon Robert Cary Esqr. & Co. who are advised thereof and will pay accordingly.
If no oppertunity shoud offer soon to Potomack River you will please to send the Wine to Norfolk recommended to the care of Collo. Tucker as the last was. I am Sir Yr Most Hble Servt

Go: Washington

